            Case 1:21-cv-00559-RA Document 10 Filed 03/26/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 DILENIA PAGUADA, on behalf of herself and all other
 persons similarly situated,
                                    Plaintiff,
                                                                       No. 21-CV-559 (RA)
                               v.
                                                                              ORDER
 MICRON TECHNOLOGY, INC.,
                                    Defendant.


RONNIE ABRAMS, United States District Judge:

        It has been reported to the Court that the parties have reached an agreement in principle to

settle this mater. Accordingly, it is hereby:

        ORDERED that the above-captioned action is discontinued without costs to any party and

without prejudice to restoring the action to this Court’s docket if the application to restore the action

is made within thirty (30) days. Any application to reopen this action must be filed within thirty (30)

days of this order, and any application filed thereafter may be denied solely on that basis. If the

parties seek to have the Court retain jurisdiction to enforce a settlement agreement, the terms of the

agreement must be placed on the public record and “so ordered” by the Court within the same thirty-

day period. See Hendrickson v. United States, 791 F.3d 354, 358 (2d Cir. 2015). The Clerk of Court

is respectfully directed to close this case.

SO ORDERED.

 Dated:          March 26, 2021
                 New York, New York

                                                      ________________________________
                                                      Ronnie Abrams
                                                      United States District Judge
